Name: Commission Regulation (EC) No 1947/98 of 11 September 1998 concerning the stopping of fishing for northern deepwater prawns by vessels flying the flag of France
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 15. 9. 98L 253/6 COMMISSION REGULATION (EC) No 1947/98 of 11 September 1998 concerning the stopping of fishing for northern deepwater prawns by vessels flying the flag of France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2635/97 (2), and in particular Article 21(3) thereof, Whereas Council Regulation (EC) No 50/98 of 19 December 1997 allocating, for 1998, Community catch quotas in Greenland waters (3), provides for northern deepwater prawns quotas for 1998; Whereas, in order to ensure compliance with the provi- sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis- sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of northern deepwater prawns in the waters of ICES divisions V and XIV (Greenland waters) by vessels flying the flag of France or registered in France have reached the quota allocated for 1998; whereas France has prohibited fishing for this stock as from 15 July 1998; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of northern deepwater prawns in the waters of ICES divisions V and XIV (Greenland waters) by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1998. Fishing for northern deepwater prawns in the waters of ICES divisions V and XIV (Greenland waters) by vessels flying the flag of France or registered in France is prohib- ited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovemen- tioned vessels after the date of application of this Regula- tion. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20. 10. 1993, p. 1. (2) OJ L 356, 31. 12. 1997, p. 14. (3) OJ L 12, 19. 1. 1998, p. 72.